DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-2, 4-5, 7-9, and 21 are allowed, subject to the Examiner’s amendment described below.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 1:  Remove spacing before the limitation “submit the destination computer…” so that the indentation lines up with the “generate…” and “execute…” limitations.

The following is an examiner’s statement of reasons for allowance:
Claims 1-2, 4-5, 7-9, and 21 are directed to eligible subject matter under 35 U.S.C. 101.  The claims recite the abstract idea of managing transfers of currencies under Step 2A Prong One of the prevailing framework for determining eligibility.  However, under Step 2A Prong Two, the additional limitations considered with the claims as a whole and as an ordered combination of elements, including generating a virtual instance of a destination digital wallet application and destination transfer instructions, integrate the abstract idea into a practical application of the abstract idea by addressing the technical problem of bridging the gap between various payment technologies and their respective proprietary ecosystems.  Thus, while the claims recite an abstract idea, they are not directed to the abstract idea under Step 2A.
Claims 1-2, 4-5, 7-9, and 21 are allowable over the prior art.  
The most relevant prior art of record is as follows:
Harish (US 2021/0012325 A1) discloses facilitating digital currency transfer by a process that includes receiving an indication of a type and amount of digital currency to be transferred to a recipient as part of a digital currency transfer, and a specified public key of the recipient. The public key identifies a digital permanent wallet of the recipient's account. The process creates and stores a digital temporary wallet to temporarily hold the digital currency. This creates a transaction key uniquely identifying the digital currency transfer, and associates with the digital temporary wallet the transaction key and the public key. The process transfers the digital currency from the digital permanent wallet of the sender to the digital temporary wallet, and sends temporary wallet information of the digital temporary wallet, including the transaction key, for embodiment in a physical wallet to hold the digital currency and to be printed and transferred to the recipient.
Belleville (US 10,621,575) discloses generating a digital wallet asset logical instance. A template is received. A set of data values is received. The digital wallet asset logical instance is generated at least in part by merging the received data values with the received template. The generated digital wallet asset logical instance is associated with metadata tags. A digital wallet asset is constructed based at least in part on the generated digital wallet asset logical instance.
The most relevant Non-Patent Literature is as follows:
Davidson (“Digital wallets could become more widely accepted under new Citigroup service”, Mar 2019)

Independent claim 1 contains the following ordered combination of elements not taught in the art of record:
verify a transactional integrity of the currency by: 
mapping a path of the currency through two or more incompatible digital wallet systems to the source digital wallet application, the path determined based on the two or more unique identifiers previously assigned to the currency;
searching for repeating currency transfer patterns within the path of the currency, the repeating currency patterns determined based on attributes assigned to the currency by the two or more incompatible digital wallet systems, the attributes comprising,3Application No. 16/699,688 Attorney Docket No. 104-547Reply Dated March 7, 2022for each transfer of the currency: a source digital wallet system, a destination digital wallet system, an amount, a source digital wallet identifier, a destination digital wallet identifier, a source financial institution, a destination financial institution and a transfer date;
when the number of detected repeating currency transfer patterns is below a threshold number: 
generate: 
a virtual instance of the destination digital wallet application executable by the processor on the computer system; and destination transfer instructions, that when submitted to the virtual instance of the destination digital wallet application, transfer the currency from the digital holding account to the destination digital wallet application; and
destination transfer instructions, that when submitted to the virtual instance of the destination digital wallet application, transfer the currency from the digital holding account to the destination digital wallet application;
submit the destination computer executable instructions to the virtual instance of the destination digital wallet application;
execute the destination computer executable instructions using the virtual destination wallet application and thereby transfer the currency from the source digital wallet application to the destination digital wallet application
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC whose telephone number is (571)270-3405. The examiner can normally be reached 9am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL W ANDERSON can be reached on 571-270-0508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC T WONG/Primary Examiner, Art Unit 3698                                                                                                                                                                                                        

ERIC WONG
Primary Examiner
Art Unit 3698